Case 1:19-cv-00487-JMS-KJM Document 44-2 Filed 03/04/20 Page 1 of 2         PageID #:
                                    350




                      UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  HB Productions, Inc.,                   )   Case No.: 1:19-cv-487-JMS-KJM
                                          )   (Copyright)
                   Plaintiff,             )
     vs.                                  )   ENTRY OF DEFAULT
                                          )   JUDGEMENT AGAINST
  Muhammad Faizan,                        )   DEFENDANT MUHAMMAD
                                          )   FAIZAN
                   Defendant.             )
                                          )
                                          )

  ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANT MUHAMMAD
                          FAIZAN

       It appearing that the First Amended Complaint [Doc. #28] includes a claim

 for a sum certain of $270,902.58; that Defendant Muhammad Faizan was duly

 served a copy of the First Amended Complaint via airmail on Feb. 14, 2020 [Doc.

 #41] per Fed R. Civ. P. 5(b)(2)(C) and a copy of the original Complaint on October

 4, 2019 [Docs. ##14 and 21-2]] in accordance with the Hague Service Convention

 and the internal law or rule in Pakistan; no answer or other pleading has been filed

 by Defendant Muhammad Faizan as required by law; and that Defendant

 Muhammad Faizan is not a minor or an incompetent person.

       Therefore, upon request of the Plaintiff, default judgment is hereby entered

 against the Defendant Muhammad Faizan as provided in Fed R. Civ. P. 55(b)(1) for

 the certain sum of $270,902.58 and costs of $4,410.98.
Case 1:19-cv-00487-JMS-KJM Document 44-2 Filed 03/04/20 Page 2 of 2   PageID #:
                                    351




                   Clerk, _____________________________.


               Deputy Clerk, _____________________________.



          Dated: Honolulu, Hawaii, _____________________________.



 HB PRODUCTIONS, INC. v. MUHAMMAD FAIZAN; CIVIL NO. 19-487 JMS-
 KJM; ENTRY OF DEFAULT JUDGMENT AGAINST DEFENDANT
 MUHAMMAD FAIZAN




                                      2
